DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 12 August 2020.
Claims 1-3, 5-8, 11 and 20-30 are pending and have been examined. 
Claims 1, 11 and 20-21 have been amended.
Claims 9-10 have been canceled in response to the claims received 12 August 2020. 
Claims 4 and 12-19 were previously canceled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2020 has been entered.


Allowable Subject Matter

Claims 1-3, 5-8, 11 and 29 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The most apposite prior art of record includes Deutscher, B. (PGP No. US 2013/0173426A1), in view of Meschkat, S. (PGP No. US 2017/0322920A1), as noted in the Office Action mailed on 12 June 2020 to teach a method of ordering through a user interface.  Deutscher discloses a method for improving the efficiency of an electronic ordering systems, the method (Deutscher, see: paragraph [0016] discloses “process 100”). Deutscher further discloses the steps of generating a graphical user interface (GUI) for an electronic order checkout, the GUI comprising a plurality of input fields, the plurality of input associated with shipping information and payment information for an order (Deutscher, see: paragraph [0016]; Also see: FIG. 1 and FIG. 2A); identifying that the user has filled out the plurality of input for an electronic order (Deustcher, see: paragraph [0018]); determining that the user intends to complete the electronic order (Deutscher, see: paragraph [0008]), in response to determining the user intends to complete the electronic order, identifying information associated with the user to complete the order (Deutscher, see: paragraph [0009]); identifying information associated with the user to complete the order, determining to automatically complete the order based at least in part on preferences stored for the user (Deutscher, see: paragraph [0009], paragraph [0016], and paragraph [0018]), and the step of automatically completing the order using the input and the identified information (Deutscher, see: paragraph [0009] and paragraph [0016]).
The Examiner then relied upon the reference of Meschkat to teach the features of input fields (Meschkat, see: paragraph [0024]; Also see: FIG. 3); identifying that a user has partially filled out the input fields for an electronic order (Meschkat, see: paragraph [0021], paragraph [0023], and paragraph [0025]); monitoring the plurality of input fields to determine that the user has filled out at least a threshold amount of input fields of the plurality of input fields (Meschkat, see: paragraph [0021], paragraph [0023], paragraph [0025], and [0027]); identifying information associated with the user that can satisfy missing input fields (Meschkat, see: paragraph [0027] and paragraph [0030]); and then teaching using the partially filled out input fields and the identified information for the missing input fields (Meschkat, see: paragraph [0027], paragraphs [0030], [0034] and paragraph [0036]).  The Examiner also relied upon the reference of Bhardwaj to teach the limitation of determining that the user has spent at least a threshold amount of time on the GUI for the electronic order checkout (Bhardwaj, see: paragraph [0133]).  
However, the references of Deutscher, Meschkat and Bhardwaj do not  explicitly teach the steps of receiving information about past ordering behavior for the user, wherein the past ordering behavior of the user comprises a disposition of the user at a time of ordering; training a machine learning model to predict whether a user intents to complete an electronic order based at least in part upon the past ordering behavior of the user and the disposition of the user at the time of ordering; determining a current disposition of the user, the current disposition comprising a current time and current location of the user; and using, the machine learning model, to predict that the user intends to complete the electronic order based on the current disposition of the user. 
Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  

Examiner’s Comment
The Examiner notes that the non-patent literature document titled HotData Integrates Industry Leading Customer Intelligence into Microsoft Commerce Server 2000 cited on the PTO-892 document as Reference U and hereinafter referred to as “HotData”.  HotData describes methods of improving revenue sales for merchants from their e-commerce websites by obtaining information regarding the user, resulting in  a more personalized experience for the customer and resulting in improved revenue for the merchants.  Although HotData describes such features that would improve revenue to merchants by providing more detailed information regarding the customer, HotData does not disclose the features of receiving information about past ordering behavior for the user, wherein the past ordering behavior of the user comprises a disposition of the user at a time of ordering; training a machine learning model to predict whether a user intents to complete an electronic order based at least in part upon the past ordering behavior of the user and the disposition of the user at the time of ordering; determining a current disposition of the user, the current disposition comprising a current time and current location of the user; and using, the machine learning model, to predict that the user intends to complete the electronic order based on the current disposition of the user. As such, HotData does not remedy the deficiencies of the noted prior art.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 11 and 20-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the Alice/Mayo test, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-3, 5-8, 11 and 29 are directed to a method, claim 20 is directed to a system, and claims 21-30 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of improving ordering.  Specifically, representative claim 1 recites the abstract idea of: 
receiving information about past ordering behavior for the user, wherein the past ordering behavior of the user comprises a disposition of the user at a time of ordering;
predict whether a user intends to complete an order based at least in part upon the past ordering behavior of the user and the disposition of the user at the time of ordering; 
generating an order checkout, a plurality of input fields, the plurality of input fields associated with shipping information and payment information for an order; 
identifying that a user has partially filled out the plurality of input fields for an order; 
	determining that the user intends to complete the order by: 
		monitoring the plurality of input fields to determine that the user has filled out at 	
	least a threshold amount of input fields of the plurality of input fields;
determining that the user has spent at least a threshold amount of time for the order checkout;
determining a current disposition of the user, the current disposition comprising a current time and current location of the user; and 
predict that the user intends to complete the order based on the current disposition of the user; 
	in response to determining the user intends to complete the order, identifying information associated with the user that can satisfy missing input fields to complete the order; 
	in response to identifying information associated with the user that can satisfy the missing input fields to complete the order, determining to automatically complete the order based at least in part on preferences stored for the user; and 
	automatically completing the order using the partially filled out plurality of input fields and the identified information for the missing input fields. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of improving ordering as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since there is a checkout for an order that also includes collecting the user information (i.e., customer  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of electronic ordering system, training a machine learning model, electronic, and a graphical user interface (GUI). These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 20 and 21 are parallel in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in a processor, and a non-volatile memory storing instructions that when executed on the processor cause the processor to:, and independent claim 21 includes the additional element of a non-transitory computer readable medium including one or more instructions which, when executed by one or more processors, cause the one or more processors to perform operations for improving the efficiency of an electronic system.  The Applicant’s specification does not provide any discussion or description of a processor, and a non-volatile memory storing instructions that when executed on the processor cause the processor to in claim 20 and a non-transitory computer readable medium including one or more instructions which, when executed by one or more processors, cause the one or more processors to perform operations for improving the efficiency of an electronic system in claim 21, as being anything other than generic elements. Thus, the claimed additional elements of claims 20 and 21 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 20 and 21 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 20 and 21 considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 20 and 21 are ineligible. 
Dependent claims 2-3, 5-8, 11, and claims 22-30 do not aid in the eligibility of independent claims 1, 20 and 21, respectively. For example, claims 2-3, 5-8, 11, and 22-30 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
a second GUI, claims 6 and 26 include the additional element of a storage device, and claims 27-28 include the additional element of machine learning (ML).  Applicant’s specification does not provide any discussion or description of the additional elements of claims 2, 6, 22 and 26-28 as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely are being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 2, 6, 22 and 26-28 are directed towards an abstract idea. Additionally, the additional elements of claims 2, 6, 22 and 26-28, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 2-3, 5-8, 11 and 22-30 are ineligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 20-21, 23-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Deutscher, B. (PGP No. US 2013/0173426 A10, in view of Meschkat, S. (PGP No. US 2017/0322920 A1), and Bhardwaj, A., et al. (PGP No. US 2013/0085893 A1)

Claim 20-
Deutscher discloses an electronic ordering system (Deutscher, see: paragraph [0016] discloses “process 100”) comprising: 
		processor (Deutscher, see: paragraph [0038] disclosing “one or more processors”); and 
		a non-volatile memory storing instructions that when executed on the processor cause the processor to (Deutscher, see: paragraph [0038] disclosing “one or more processors” and “memories” and “instructions such as program code”; and see: paragraph [0050] disclosing “non-volatile media” and “includes dynamic memory”): 
		generate a graphical user interface (GUI) for an electronic order checkout, the first GUI comprising a plurality of input fields, the plurality of input associated with billing information for the electronic order (Deutscher, see: paragraph [0016] discloses “the user may access a merchant site [i.e., a graphical user interface (GUI)], seller site, marketplace site” and “user continues by entering information [i.e., input] for the purchase, such as…billing address for a credit card…”; Also see: FIG. 1 and FIG. 2A); 
		identify that a user has filled out the plurality of input for an electronic order (Deustcher, see: paragraph [0018] discloses “Once he requested information has been entered or provided, the user may confirm the order at step 104”) (Examiner’s note: The Examiner notes that once the information of shipping and payment information has been entered, the processor of ; 
determine that the user intends to complete the electronic order by (Deutscher, see: paragraph [0008] discloses “user's checkout information”):
determining the electronic order checkout (Deutscher, see: paragraph [0008] discloses “user's checkout information”);
identify information associated with the user to complete the order (Deutscher, see: paragraph [0009] discloses “An order page may be displayed” and “The user can review and confirm the purchase”); 
initialize a countdown timer (Deutscher, see: paragraph [0021] disclosing “The user may be given a certain amount of time to use the rapid checkout option. The amount of time may be determined by the merchant, the payment provider, or the user in various embodiments. For example, the payment provider may set the time at 5 minutes.” And “The user may also set a timer period, based on how much risk the user may be willing to take”; Also see: paragraphs [0023] and [0025]);and
automatically completing the order using the input and the identified information (Deutscher, see: paragraph [0009] discloses “the user can select one or more items for purchase, an order page may be displayed, the user can confirm and purchase”; and see: paragraph [0016] discloses “a user performs to utilize a rapid checkout function” and “information may be pre-populated if it was saved within the site”).  

Although Deutscher does disclose a graphical user interface with a plurality of input fields associated with shipping and payment information, determining that a user intends to  identifying that a user has partially filled out the plurality of input fields for an electronic order, monitoring the plurality of input fields in the GUI to determine that the user has filled out at least a threshold amount of input fields of the plurality of input fields, identifying information associated with the user that can satisfy missing input fields, and then using the partially filled out plurality of input fields and the identified information for the missing input fields to complete an order. Deutscher does not explicitly disclose: 
input fields; 
identify that a user has partially filled out the  input fields for an electronic order; 
monitor the plurality of input fields to determine that the user has filled out at least a threshold amount of input fields of the plurality of input fields; 
identify information associated with the user that can satisfy missing input fields;
based on the partially filled out input fields and the identified information for the missing input fields.  
Meschkat, however, does teach: 
input fields (Meschkat, see: paragraph [0024] teaches “The input box may correspond with one or more of the input fields”; Also see: FIG. 3); 
identify that a user has partially filled out the input fields for an electronic order (Meschkat, see: paragraph [0021] teaches “website order form”; and see: paragraph [0023] teaches “device may detect the presence of the input fields”; and see: paragraph [0025] teaches “may request the user to enter the information which satisfies its ; 
monitor the plurality of input fields to determine that the user has filled out at least a threshold amount of input fields of the plurality of input fields (Meschkat, see: paragraph [0021] teaches “website order form”; and see: paragraph [0023] teaches “device may detect the presence of the input fields [i.e., monitoring the plurality of input fields]”; and see: paragraph [0025] teaches “may request the user to enter the information which satisfies its respective corresponding input fields” and “For example, the input box may provide summarized instructions to a user to enter their delivery address and payment information to satisfy the input fields [i.e., a threshold amount of input fields]”; and see: paragraph [0027] teaches “Upon receiving information entered into the input box, the entered information may be parsed [i.e., determine that the user has filled out at least the threshold]”); 
identify information associated with the user that can satisfy missing input fields (Meschkat, see: paragraph [0027] teaches “Upon receiving information entered into the input box, the entered information may be parsed”; and see: paragraph [0030] teaches “Completion services may analyze the entered information and return possible completion values for each input field.”);
based on the partially filled out input fields and the identified information for the missing input fields (Meschkat, see: paragraph [0027] teaches “Upon receiving information entered into the input box, the entered information may be parsed”; and see: paragraph [0030] teaches “Completion services may analyze the entered information and .  
This step of Meschkat is applicable to the system of Deutscher, as they both share characteristics and capabilities, namely, they are directed to users ordering through an interface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deutscher, to also include the identifying that a user has partially filled out the input fields for an electronic order, monitoring the plurality of input fields to determine that the user has filled out at least a threshold amount of input fields of the plurality of input fields, identifying information associated with the user that can satisfy missing input fields using the partially filled out input fields and the identified information for the missing input fields to complete an order, as taught by Meschkat. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Deutscher, in order to easily populate input fields for increased efficiency in ordering remotely through an interface (see at least paragraph [0009] of Meschkat).   
	Although Deutscher does disclose determining the electronic order checkout of the user, neither Deutscher nor Meschkat teaches that the electronic order checking is determined by the user that has spent at least a threshold amount of time on the GUI.  Deutscher does not disclose: 
determining that the user has spent at least a threshold amount of time on the GUI for the electronic order checkout;
but Bhardwaj, does teach the limitation: 
determining that the user has spent at least a threshold amount of time on the GUI for the electronic order (Bhardwaj, see: paragraph [0133] teaching “user interest in an image is detected when the user hovers a pointing device….at or near a particular image for at least a minimum time period” and “may track eye movement as the user views the web page on the device’s screen”). 
This step of Bhardwaj is applicable to the system of Deutscher, as they both share characteristics and capabilities, namely, they are directed to users ordering through an interface, particularly of items that that are recommended to a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Deutscher, to also include determining that the user has spent at least a threshold amount of time on the GUI for the electronic order checkout, as taught by Bhardwaj. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Deutscher, in order increase the efficiency in determining if a user is interested in purchasing an item (Bhardwaj, see: paragraph [0040]). 

Regarding Claim 21: 
Claim 21 is directed to product of manufacture. Claim 21 recites limitations that are parallel in nature to those addressed above in claim 20, which is directed to a system.  Claim 21 includes the features of a non-transitory computer readable medium including instructions which, when executed by one or more processors, cause the one or more processors to perform operations for improving the efficiency of an electronic ordering system, which is disclosed by Deutscher (Deutscher, see: paragraph [0050] disclosing “non-transitory computer readable medium”). Claim 21 is therefore rejected for the same reasons as set forth for claim 20. 

Claim 23-
Deutscher in view of Meschkat and Bhardwaj, teaches the product of manufacture of claim 21, as described above. 
Deutscher further discloses: 
 wherein determining a user intends to complete the electronic order further comprises:  determining the user added at least one item to the electronic order (Deutscher, see: paragraphs [0016]-[0018] discloses user adds item, enters checkout information). 

Claim 24-
Deutscher in view of Meschkat and Bhardwaj, teaches the product of manufacture of claim 21, as described above. 
Deutscher further discloses wherein the operations further comprise: 
	Displaying a UI control representing the countdown timer (Deutscher, see: paragraph [0023] disclosing “show a time or clock” and paragraph [0025] disclosing “time remaining may be shown to the user in the form of a timer counting down”). 

Claim 25-
Deutscher in view of Meschkat and Bhardwaj, teaches the product of manufacture of claim 21, as described above. 

wherein completing the order comprises transmitting a payment transaction to a payment processing system, the payment transaction having a type selected to facilitate cancellation (Deutscher, see: paragraph [0020] “purchase is processed”; and see: paragraph  [0045] disclosing “online payment service provider provides payment between user and merchant server”). 

Claim 26-
Deutscher in view of Meschkat and Bhardwaj teaches the product of manufacture of claim 21, as described above. 
Deutscher further discloses:
wherein identifying the information associated with the user input to complete the order (Deutscher, see: paragraph [0032] disclosing “saving user’s account information”) comprises: retrieving, from a storage device, payment information previously entered by the user. (Deutscher, see: paragraph [0032] disclosing “saving user's account information”). 
Deutscher does not disclose:
identifying information associated with the user that can satisfy missing input fields; 
Meschkat, however, does teach: 
identifying information associated with the user that can satisfy missing input fields (Meschkat, see: paragraph [0027] teaches “Upon receiving information entered into the input box, the entered information may be parsed”; and see: paragraph [0030] teaches “Completion services may analyze the entered information and return possible completion values for each input field.”). 
.   



Claims 22, 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Deutscher, B., in view of Meschkat, S., Bhardwaj (PGP No. US 2017/0322920 A1) and Isaacson et al. (US 2016/0379213). 

Claim 22-
Deutscher in view of Meschkat and Bhardwaj teach the non-transitory computer readable medium of claim 30, wherein the operations further comprise: 
in response to detecting user input with respect to the second GUI, cancelling the countdown timer (Deutscher, see: paragraphs [0020] and [0025]-[0026] “user selects option, complete transaction”). 
Deutscher does not explicitly disclose: 
generating a second GUI comprising controls to cancel the order, 
but, Isaacson, however, does teach: 
generating a second GUI comprising controls to cancel the order (Isaacson, see: paragraphs [0094], [0106]). 
  It would have been obvious to one of ordinary skill in the art at the time of the filing to expand the method of Deutscher to include a control to cancel orders as taught by Isaacson. One of ordinary skill in the art at the time of the filing would have been motivated to expand the method of Deutscher in this way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including increased flexibility and user control for interactive retail shopping.


Claim 27-
Deutscher in view of Meschkat and Bhardwaj teaches the product of manufacture of claim 21, as described above. 
Deutscher does not disclose:  
receiving information about past ordering behavior for the user; determining a current disposition for the user; and using machine learning (ML) to predict the user intends to complete the electronic order based at least in part upon the past ordering behavior for the user and the current disposition for the user. 
But, Isaacson, however does teach the limitations: 
receiving information about past ordering behavior for the user; determining a current disposition for the user; and using machine learning (ML) to predict the user intends to complete the electronic order based at least in part upon the past ordering behavior for the user and the current disposition for the user (Isaacson, paragraphs [0119] and [0280] teaching machine learning).  
  It would have been obvious to one of ordinary skill in the art at the time of the filing to expand the product of manufacture of Deutscher to includes receiving information about past ordering behavior for the user; determining a current disposition for the user; and using machine learning (ML) to predict the user intends to complete the electronic order based at least in part upon the past ordering behavior for the user and the current disposition for the user, as taught by Isaacson. One of ordinary skill in the art at the time of the filing would have been motivated to expand the product of manufacture of Deutscher in this way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby 

Claim 28-
Deutscher in view of Meschkat, Bhardwaj and Issacson teach the product of manufacture of claim 27, as described above. 
Deutscher does not disclose: 
	receiving crowdsourced ordering data for a plurality of other users, wherein using ML to predict the user intends to complete the electronic order is further based on the crowdsourced ordering data. 
But, Isaacson does teach: 
receiving crowdsourced ordering data for a plurality of other users, wherein using ML to predict the user intends to complete the electronic order is further based on the crowdsourced ordering data (Isaacson, see: paragraph [0280] teaching “machine learning applied to user's actual usage and social networking applications facebook”; and see: paragraphs [0280], [0170]; Also see: FIG. 32)
  It would have been obvious to one of ordinary skill in the art at the time of the filing to expand the product of manufacture of Deutscher to include a control to cancel orders as taught by Isaacson. One of ordinary skill in the art at the time of the filing would have been motivated to expand the product of manufacture of Deutscher in this way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including increased flexibility and user control for interactive retail shopping.
Claim 30-
Deutscher in view of Meschkat, Bhardwaj and Issacson teaches the product of manufacture of claim 27, as described above.  
Deutscher further discloses: 
		in response to determining to automatically complete the order, initializing a countdown timer (Deutscher, see: paragraphs [0009] disclosing “user can select one or more items for purchase”; and see: paragraph [0016] disclosing “an order page may be displayed, the user can confirm and purchase”; and paragraph [0018] “a clock or timer shows the user time remaining”; and see paragraph [0023]); and 
		in response to the countdown timer expiring, automatically completing the order (Deutscher, see: paragraph [0023] disclosing “a clock or timer shows the user time remaining”). 

Response to Arguments

With respect to the rejections made under 35 USC §101, the Applicant’s arguments filed on 12 August 2020, have been fully considered but are not considered to be persuasive. 
In response to the Applicant’s arguments found on page 9 of the remarks stating “the Applicant’s specification describes an improvement to the technology surrounding electronic order processing” and “the present system provides a technical solution to the above referenced limitation of conventional systems. Turning to the claims, the claims include the requisite hardware and heuristics that provide the specific improvement recited herein”, the Examiner respectfully disagrees.  The Examiner acknowledges that the specification demonstrates that there is a problem regarding users becoming “stuck” and that there are several situations that can lead to a user to not complete an order, such as distractions and life events, or if the battery is low on a device, etc.  Although these are issues that may result in a user not following through on completion of an order remotely (i.e., a business issue), the issues that are recited are not technical problems and do not pose issues to the technology itself, such as to the computer, or the computing components.  Further, the Examiner acknowledges that the Applicant points to solutions to the problem regarding completion of orders.  The Applicant states “the present system monitors graphical user interface (GUI) that includes a plurality of input fields involved in the multi-step ordering process. The system then applies several heuristics to the graphical user interface to determine whether the user intended to complete a purchase” and “system can determine that at least a threshold number of input fields are filled out” and “the system concludes that the user intends to complete the electronic order form”.  Although the listed solutions above would improve the completion of orders for users by employing heuristic methods for problem solving, the solutions are not technical in nature and would not be  GUI, processor, non-transitory computer readable medium and machine learning models that are recited in the claims.  The information provided to the system via the input fields are merely providing more data to the system to conclude that the user is intending on completing an order and is not an improvement to the technology and the specific improvement is directed to a business solution of completing an order.  Therefore the Examiner maintains that the claimed invention is not directed to an improvement to the technology and maintains the 101 rejection.  

With respect to the rejections made under 35 USC §103, the Applicant’s arguments filed on 12 August 2020, regarding the amended claims of 1-3, 5-8, 11 and 29, have been fully considered and are considered persuasive.  As such, the rejection regarding claims 1-3, 5-8, 11 and 29, have thereby been withdrawn for at least the reasons discussed above. 
However, in regards to the Applicant’s arguments regarding claims 20-28 and 30, the arguments have been fully considered and are not considered to be persuasive.  In response to the Applicant’s arguments found on page 13 of the remarks stating “Independent claims 20 and 21 recite similar limitations. Therefore, independent claims 20 and 21, and those claims dependent therefrom, are patentable for at least the reasons set forth above”, the Examiner respectfully disagrees.  The Examiner acknowledges the similarities of the independent claims 1, 20 and 21. However, the newly amended claim limitations of claim 1 are not included in claims 20 and 21. The Examiner states that the reference of Deutscher does disclose a graphical user interface for an electronic order checkout, comprising input, associated with shipping information and billing information. For example, paragraph [0016] of Deutscher demonstrates that a user may view and access a website from a merchant’s online marketplace, and can enter the appropriate 
The Examiner points out that the reference of Meschkat was relied upon to teach the limitations regarding the input fields as Deutscher does not specifically disclose the input fields (Meschkat, see: paragraph [0024] describing input boxes).  Further Meschkat is relied upon to teach that the user has partially filled out the input fields. For example, paragraph [0023] describes that system of Meschkat can determine and detect the presence of the input fields and paragraph [0025] further teaches that the user must enter the threshold amount of information to satisfy the requirement regarding the input fields. The system then can determine and verify that enough information has been input into the fields. Meschkat also describes that if it is determined that the requirement or threshold is not met for the input fields, the system will return possible values for each input field, so that the user may fill out what is missing for the system to continue for order completion (Meschkat, see: paragraph [0030] and [0034]).  The Examiner then relied upon the reference of Bhardwaj to teach the newly added limitation of claims 20 and 21.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        


/ALLISON G WOOD/Primary Examiner, Art Unit 3625